PER CURIAM.
Employer seeks review of a unanimous decision of the Workers’ Compensation Board awarding the claimant employee compensation benefits. The issues on appeal are whether there is substantial evidence in the record as a whole to support the board’s findings that the employee is temporarily and totally disabled and that his employment was a substantial cause of his disability. We affirm.
There was a conflict in the testimony on both the issue of the employee’s disability and the issue of the cause of it. Expert witnesses called by the employee testified that he was totally disabled by advanced pulmonary emphysema and that his continuous on-the-job exposure to a chemical coolant and clouds of iron dust substantially aggravated his preexisting lung condition to cause the disability. Employer’s experts testified that employee was not totally disabled and that his chain smoking, rather than his exposure to these materials, caused the deterioration of his condition.
Following the rule that it is the board’s function to resolve conflicts in the evidence, we affirm.
Respondent is allowed $350 attorneys fees.
Affirmed.